              Case 1:19-cr-00602-AMD Document 28 Filed 11/04/20 Page 1 of 7 PageID #: 178
                                                                                                                         F,
AO 245B (Rev. 09/19)   Judgmeni iti a Criminal Case
                                                                                                                      IN CLERK'S Ol-r
                       Sheet I                                                                                 US Di3TRiCT/:o; i:vT

                                                                                                                      t:ij V
                                           United States District Court
                                                          Eastern District of New York
                                                                                                               BROOKLYN Of-FiCL
             UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                   V.


                        ANAND KALEPU                                            Case Number: 1:19-cr-00602-AMD-1

                                                                                USM Number: 92142-053

                                                                                 William R. Tunkey - Retained
                                                                                Defendant's Attorney
THE DEFENDANT:

   pleaded guilty to count{s)           1 of the information

□ pleaded nolo contendere to count(s)
   which was accepted by the court.
□ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                       Offense Ended                 Count

18U.S.C. § 1347,                  Conspiracy to Commit Healthcare Fraud                                    4/30/2019

18U.S.C. §1349



       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
□ Count(s)                                               □ is    □ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposedby this judgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                         10/28 2020
                                                                       Dale ol Imriraiiion of Juddncnt



                                                                           s/Ann M. Donnelly
                                                                       Sign^ure of Judge




                                                                                    Ann M. Donnelly, United States District Judge
                                                                       Name and Title of Judge


                                                                                                    Y     <io a-d
                                                                       Dale
               Case 1:19-cr-00602-AMD Document 28 Filed 11/04/20 Page 2 of 7 PageID #: 179
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                    Judgment — Page      of
DEFENDANT:             ANAND KALEPU
CASE NUMBER:              1:19-cr-00602-AMD-1


                                                          IMPRISONMENT

          The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a
total term of:
Time Served.




     □ The court makes the following recommendations to the Bureau of Prisons:




     □ The defendant is remanded to the custody of the United States Marshal.

     □ The defendant shall surrender to the United States Marshal for this district:

          □ at                                   □ a.m.      □ p.m.       on
          □ as notified by the United States Marshal.

     □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □ before 2 p.m. on

          □ as notified by the United States Marshal.
          □ as notified by the Probation or Pretrial Services Office.


                                                                RETURN

Ihave executed this judgment as follows:




          Defendant delivered on                                                       to


at                                                , with a certified copy of this Judgment.



                                                                                                 UNITED STATES MARSHAL




                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                Case 1:19-cr-00602-AMD Document 28 Filed 11/04/20 Page 3 of 7 PageID #: 180

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                        Sheet 3 — Supervised Release
                                                                                                         Judgment—Page   3     of
DEFENDANT: ANAND KALEPU
CASE NUMBER: 1:19-cr-00602-AMD-1
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 Three (3) years.




                                                       MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           □ The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse, (check if applicable)
4.      □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution, (check if applicable)
5.      Ef You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
6.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense, (check if applicable)
7.      □ You must participate in an approved program for domestic violence, (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
              Case 1:19-cr-00602-AMD Document 28 Filed 11/04/20 Page 4 of 7 PageID #: 181

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page        4        of
DEFENDANT: ANAND KALEPU
CASE NUMBER: 1:19-cr-00602-AMD-1


                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work(such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission ofthe court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
             Case 1:19-cr-00602-AMD Document 28 Filed 11/04/20 Page 5 of 7 PageID #: 182
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                            Judgment—^Page         of
DEFENDANT: ANAND KALEPU
CASE NUMBER: 1:19-cr-00602-AMD-1


                                        SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall cooperate with the U.S. Probation Office in the investigation and
approval of any position of self-employment, including any independent, entrepreneurial, or freelance employment or
business activity. If approved for selfemployment, the defendant shall provide the U.S. Probation Office with full
disclosure of his self-employment and other business records, including, but not limited to, all of the records identified in
the Probation Form 48F(Request for Self Employment Records), or as otherwise requested by the U.S. Probation Office.
 □
 2. The defendant is to refrain from engaging in Medicare/Medicaid-involved medical jobs or job assignments, and the
 defendant is to assist the Probation Office in verifying the job description of any employment he secures while under
 supervision.
 □
 3. The defendant shall comply with any restitution and/or fine orders imposed by the Court.
 □
4. Upon request, the defendant shall provide the U.S. Probation Office with full disclosure of his financial records,
including co-mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of
the financial accounts reported and noted within the presentence report, the defendant is prohibited from maintaining
and/or opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
business purposes, without the knowledge and approval of the U.S. Probation Office. The defendant shall
cooperate with the Probation Officer in the investigation of his financial dealings and shall provide truthful monthly
statements of his income and expenses. The defendant shall cooperate in the signing of any necessary authorization to
release information forms permitting the U.S. Probation Office access to his financial information and
records.
              Case 1:19-cr-00602-AMD Document 28 Filed 11/04/20 Page 6 of 7 PageID #: 183
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment - Page       6    of        7
 DEFENDANT: ANAND KALEPU
 CASE NUMBER: 1 :19-cr-00602-AMD-1
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment              Restitution               Fine                   AVAA Assessment*             JVTA Assessment**
 TOTALS           $ 100.00                 $ 692,021.88           $ 15,000.00             $                            $



 0 The determination of restitution is deferred until -----. An Amended Judgment in a Criminal Case (AO 245C) will be
   entered after such determination.

 0 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the prioricy order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                Total Loss***               Restitution Ordered          Priority or Percentage
  Medicare                                                                                          $692,021.88




TOTALS                              $                          0.00           ----------
                                                                                   692,021.88



 0     Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 O     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       O the interest requirement is waived for the           O fine     O restitution.
       O the interest requirement for the         O    fine    O restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters I 09A, 110, 11OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
              Case 1:19-cr-00602-AMD Document 28 Filed 11/04/20 Page 7 of 7 PageID #: 184
AO 245B(Rev. 09/19)   Judgment in a Criminal Case
                      Sheet 6 — Schedule of Payments
                                                                                                              Judgment — Page            of
DEFENDANT: ANAND KALEPU
CASE NUMBER: 1:19-cr-00602-AMD-1


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A          Lump sum payment of$           100.00                due immediately, balance due

           □     not later than                                     ,or
           □     in accordance with □ C,            □ D,       □ E, or         □ F below; or

B     □ Payment to begin immediately (may be combined with                  DC,         □ D, or       □ F below); or

C     □ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                over a period of
                          (e.g., months or years)y to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

D     □ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $              over a period of
                          (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     □ Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     □ Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if thisJudjgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



13    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                    Joint and Several                Corresponding Payee,
      (including defendant number)                         Total Amount                        Amount                          if appropriate
     Known to the government



□     The defendant shall pay the cost of prosecution.

□     The defendant shall pay the following court cost(s):

□     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be ^plied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (o) fine interest, (7) community restitution, (8) JvTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
